 

Case 20-10343-LSS Doc 3795 Filed 05/12/21 Page1of2
PleTER THOMAS LANG “
8377 W 1” Street, Los angeles, CA 90048 310-498-0004 peter@puang.com EN EN
Date: May 4, 2021 2021 MAY 12 AM 9:03

CLERK
; < US BANKRUPTCY COUR
Justice Lauri Selber Silverstein NISTRICT OF DELAWARE

BSA Bankruptcy Case
824 Market Street

6° floor

Wilmington, DE 19801

SA-6782

Dear Justice Selber Silverstein,

I often wonder how my life would have been different if what happened to me on that Boy Scout camping trip had not

happened.

In 1968 I was ten years old, and I was so excited about attending a camping tip to Big Bend National Park by the Rio

Grand river in Southern ‘Texas with my patrol (we won the prize weekend tnp) and our Scout Master Captain I

loved Boy Scouts and was really looking forward to being with my friends, exploring the outdoors, and have to fun that

weekend. ‘That's not how it turned out. Instead, something horrible happened.

Each night one of us boys had to sleep in Scout Masterfibed inside his camper in our underwear instead of

 

I came back from that Boy Scout camping trip a different boy. I was terrified and worned I had done something wrong. |
was so scared that I didn’t tell anyone what had happened, not even my parents, who have since passed away. I became
withdrawn and quiet. I did not want to be a Boy Scout any longer and finally my parents let me quit. I started acting out in
my school, having to spend one month lunch period in the nuns convert for punishment. I started pulling my hair out

developing little bald patches. My parents kept asking me what was wrong with me, but I never told them.

‘The damaging effects continue to this day. I have struggled with trusting other people and sull suffer from lack of self worth
and low confidence. This has impacted my ability to form healthy relationships, both friends and romantically. I feel like
what was done to me on that Boy Scout weekend damaged my heart and my capacity to both give and receive love

permanently,

A few years ago, I shared my traumatic experience with a friend whose son was ten years old and a new Boy Scout. He was
innocent, inquisitive and trusting, just like I had been before that weekend that damaged my life. I told my story to my

friend in the hope that her boy would never experience what happened to me. My parents had sent me off for that camping
Case 20-10343-LSS Doc 3795 Filed 05/12/21 Page 2 of 2

weekend assuming I would be taken care of. Little did they know that something awful would be done to me that would

destroy me emotionally for years to come.

The Boy Scouts of America must be held accountable for the damage it has done to my life and the lives of countless other

boys who were also abused.

 

 
